WELCH, Chief Justice.
Now on this 26 day of September, 1958, this cause coming on for consideration, and the court having examined the record, and it appearing from the record that this appeal must be dismissed for lack of jurisdiction, and being advised in the premises:
1. The Court finds that the matter before the court and the cause should be disposed of in this memorandum decision by order. 12 O.S.1955 Supp. Sec. 976
2. The Court finds -that this is an appeal from the County Court of Kay County by case-made and petition in error. The case-made was served on the 14th day of February,. 1958. The last order of the trial court extending the time in which to make and serve the case-made expired on the 12th day of February, 1958. Under the rule announced by this Court in numerous cases, among them Graf Packing Co. v. Palphrey, 178 Okl. 95, 62 P.2d 53, and Samuel Dodsworth Book Co. v. Fulcher, 80 Okl. 96, 194 P. 218, where the appeal is by case-made and the case-made is not served within the time given in the last valid order of extension this Court is without jurisdiction of the appeal.
Appeal dismissed.